 1   William M. Zimmerman, State Bar No. 126531
     Lori S. DeCristo, State Bar No. 136756
 2   PISEGNA & ZIMMERMAN LLC
     5170 North Sepulveda Boulevard
 3   Suite 230
     Sherman Oaks, California 91403
 4   Telephone (818) 377-2200
 5   Attorney for Plaintiff
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
                                         WESTERN DIVISION
10
11
     AMANDA JEAN WHEELER,                             CASE NO.: 2:20-cv-07265-SHK
12
                                                      [PROPOSED]
13                  Plaintiff,                        ORDER AWARDING EAJA FEES
14          vs.
15
     ANDREW SAUL, Acting Commissioner of
16   Social Security,

17                  Defendant.

18
            Based upon the parties’ Stipulation for award of EAJA Fees(“Stipulation”)
19
            IT IS ORDERED that EAJA fees are awarded in the amount of ONE THOUSAND SIX
20
     HUNDRED EIGHTEEN DOLLARS ($1,618.00) in fees and $400.00 in costs, for a total amount
21
     of TWO THOUSAND EIGHTEEN DOLLARS ($2,018.00), subject to the terms of the
22   stipulation.
23
             May 10, 2021
     DATED: ____________                        __________________________________
24
                                                HON SHASHI H. KEWALARAMANI
25                                              UNITED STATES MAGISTRATE JUDGE

26
27
28




                                                    -1-
